Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott M. Oldham on 01/27/22.
The application has been amended as follows: 
1.) In claim 1, line 6 “a strap” has been changed to –one of the straps--,
2.) In claim 20, line 5 “a blower” has been changed to –the blower--,
3.) In claim 21, line 9 “the nozzle” has been changed to –a nozzle--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art of record is the Domingo reference.  Independent claim 1 claims among other things “……………………..an attachment portion to attach the light assembly at a front portion of one of the straps of the backpack blower with the front surface of the light assembly directed away from the front of the straps, ………………………………….wherein the at least one light assembly is positioned in relation to the front of at least one of the first and second straps of the blower to illuminate an area in to the front center, right and left sides of the first and second straps.” which is not taught or fairly suggested by the Domingo reference.
Claims 7, 9-15 and 17-18 depend on independent claim 1. 

Independent claim 21 claims among other things “……………a plurality of light sources provided around the strap member to provide illuminating light from all around the nozzle directed light toward the front of the strap member and nozzle outlet of the blower.” which is not taught or fairly suggested by the Domingo reference.
Claims 2-6, 8 and 16 depend on independent claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875